Citation Nr: 1500460	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  07-31 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for service-connected chondromalacia, right knee, currently evaluated as 10 percent disabling.  

2.  Entitlement to an effective date prior to June 25, 2009, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to June 1975. 

This appeal to the Board of Veterans Appeals (Board) arises from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In October 2007, the RO denied a claim for an increased rating for service-connected right knee disability, evaluated as 10 percent disabling.  In November 2012, the RO granted a TDIU, with an effective date of June 25, 2009.  

In the Veteran's appeal (VA Form 9), received in October 2011, he indicated that he desired a hearing before a Veterans Law Judge at the RO.  In August 2014, he was scheduled for a hearing.  However, that same month, a notice was received from the Veteran's representative in which it was stated that he desired to withdraw his request for a hearing.  It appears that he did not report for his August 2014 hearing.  Accordingly, the Board will proceed without further delay.  38 C.F.R. § 20.704(e) (2014).

In July 2006, the Board granted service connection for a seizure disorder.  In July 2006, the RO effectuated the Board's decision, and assigned a 20 percent evaluation for the Veteran's seizure disorder.  The Veteran perfected a timely appeal on the issue of entitlement to an initial evaluation.  However, in December 2007, he withdrew his claim.  38 C.F.R. § 20.204(b) (2014).  The RO's July 2006 decision therefore became final.  38 U.S.C.A. § 7105(c)(West 2002).  In July 2008, the Veteran filed a claim for an increased rating, but withdrew his claim in October 2008.  

Once he withdrew his appeal, the claim ceased to exist.  See Hanson v. Brown, 9 Vet. App. 29, 31-32 (1996).  Nevertheless, in a June 2010 supplemental statement of the case, the RO indicated an increased rating claim had been denied.  In July 2010, the Veteran filed a claim for an increased rating, and in supplemental statements of the case, dated in April and December of 2012, the RO denied the claim.  Notwithstanding certain indications that the issue of entitlement to an increased rating for a seizure disorder is on appeal, it does not, in fact, appear that the Board has jurisdiction over this issue.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).  The issue of entitlement to an increased rating for service-connected seizure disorder, currently evaluated as 20 percent disabling, is therefore referred to the RO for appropriate action.

In the future, the Veteran is asked to avoid, if possible, filing claims and then withdrawing them repeatedly, as it only delays the full adjudication of his case. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's service-connected chondromalacia, right knee, is shown to have been productive of complaints of pain, and some limitation of motion, but not flexion limited to 30 degrees, or extension limited to 15 degrees; or ankylosis, recurrent subluxation or lateral instability, malunion of the tibia and fibula, or dislocation of the semilunar cartilage.

2.  Prior to June 25, 2009, the Veteran's service-connected disabilities were: seizure disorder, evaluated as 20 percent disabling; chondromalacia of the right knee, evaluated as 10 percent disabling; residuals, metacarpal fracture, right ring fingers, evaluated as 0 percent disabling; residuals, non-displaced fracture, second metatarsal, right foot; evaluated as 0 percent disabling; and residual scar, laceration to left forearm, evaluated as 0 percent disabling; his combined rating was 30 percent.  

3.  Prior to June 25, 2009, factors warranting a referral for TDIU on an extraschedular basis were not present.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected chondromalacia, right knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5260, 5261, 5262 (2014).

2.  The criteria for an effective date prior to June 25, 2009 for TDIU have not been met.  38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321(b)(1), 3.400, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The Veteran is seeking entitlement to an increased rating for his service connected chondromalacia of the right knee.  He essentially argues that he had to have surgery on his right knee in January 2009, and that this is evidence that an increased rating is warranted.  See Veteran's notice of disagreement, received in January 2009.

With regard to the history of the disability in issue, during service, the Veteran was treated for knee pain, with notations of chondromalacia.  Following service, in July 2002, the Veteran underwent a right knee arthroscopy, with postoperative diagnoses of right medical meniscus tear, right medial femoral defect, patellofemoral chondromalacia, Grade 2 to 3, and lateral gutter loose body.  38 C.F.R. § 4.1 (2014).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In July 2008, the Veteran filed his claim.  In January 2009, the RO denied the claim.  The relevant time period in issue is therefore from July 2008 to the present.  38 C.F.R. § 3.400(o)(2) (2014).  In this regard, in January 2009, the Veteran underwent a right knee arthroscopy with partial medial meniscectomy.  In April 2009, the RO granted a temporary total evaluation (i.e., 100 percent) from January 29, 2009 to March 31, 2009.  See 38 C.F.R. § 4.30 (2014).  Since a 100 percent rating in is effect, the increased rating claim is moot for this time period.  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2 , 4.6 (2013).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, which address limitation of motion of the knee, a 20 percent rating will be assigned for flexion limited to 30 degrees or extension limited to 15 degrees. 

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  Normal extension and flexion of the knee is from 0 to 140 degrees. 

The Board must consider the possibility of a higher rating under all potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

Under 38 C.F.R. § 4.71a, DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension or slight flexion between 0 degrees and 10 degrees. 

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability. 

Under 38 C.F.R. § 4.71a, DC 5258, [d]islocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, is rated as 20 percent disabling. 

Under 38 C.F.R. § 4.71a, DC 5262, a malunion of the tibia and fibula of either lower extremity warrants a 20 percent evaluation if there is a marked knee or ankle disability.  

The Board finds that a rating in excess of 10 percent under DC 5260 or DC 5261 is not warranted.  The recorded ranges of motion for the right knee do not show that the Veteran has ever been found to have flexion limited to 30 degrees or extension limited to 15 degrees.  In this regard, the only recorded ranges of motion are as follows: extension to 5 degrees and flexion to 120 degrees (August 2008 VA progress note); extension to 0 degrees and flexion to 110 degrees (November 2008 VA examination report); extension to 0 degrees and flexion to 90 degrees (December 2008 VA progress note); extension to 0 degrees and flexion to 140 degrees (February 2010 VA examination report).  Accordingly, the Board finds that the criteria for a rating in excess of 10 percent under DC's 5260, and 5261 are not shown to have been met, and that the claim must be denied.

In reaching this decision, the Board has considered that the Veteran's last VA examination was in February 2010.  However, the mere passage of time since a VA examination does not, in and of itself, warrant additional development.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11- 95 (1995), 60 Fed. Reg. 43186 (1995).  In addition, the Veteran has not asserted that his right knee disability has increased in severity since his last examination, and the evidence simply does not indicate an increase in pathology such that another examination is warranted.  See e.g., February 2010 VA X-ray report and February 2012 VA MRI (both noting no more than minimal degenerative changes); September 2010 private X-ray report (noting that there were no acute radiographic abnormalities of the right knee).  

In addition, the evidence does not show that the Veteran's right knee is productive of ankylosis, moderate recurrent subluxation or lateral instability, a dislocated semilunar cartilage, or a malunion of the tibia and fibula.  In this regard, the Veteran's right knee has consistently been shown to be without laxity or instability.  See e.g., VA examination reports, dated in November 2008 and February 2010; VA progress notes, dated in August and December of 2008.  Accordingly, the Board finds that the criteria for a rating in excess of 10 percent under DC's 5256, 5257, 5258, and 5262 are not shown to have been met, and the claim must be denied.

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998). 

Even considering the findings as to the onset of pain, the criteria for a rating in excess of 10 percent are not shown to have been met under DCs 5260 and 5261.  See Powell v. West, 13 Vet. App. 31, 34 (1999) (painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in).  Overall, VA progress notes show a number of treatments for knee pain, to include injections.  A February 2010 VA X-ray notes minimal degenerative changes of the medial tibiofemoral joint.  A private X-ray report, dated in September 2010, notes that there were no acute radiographic abnormalities of the right knee.  A February 2012 VA MRI notes a medical meniscus tear with minimal degenerative changes, and an otherwise unremarkable study.  The Veteran has repeatedly been shown to have 5/5 strength in his right lower extremity, and no loss of sensation or  atrophy.  The February 2010 VA examination report notes that repeated flexion and tension of the knee produced no indication of pain, weakness, or fatigue, and that he ambulated without the appearance of discomfort, providing highly probative evidence against this claim.  

Although the Veteran was noted to use a cane or walker as of 2011, this was associated with a low back disability, and has not been attributed to right knee symptoms.  See e.g., November 2011 VA hospital report. 

Therefore, even taking into account the complaints of pain, the medical evidence is insufficient to show that the Veteran has such symptoms as atrophy, loss of strength, or neurological impairment or incoordination, such that when the ranges of motion in the right knee are considered together with the evidence of functional loss due to knee pathology, the evidence does not support a conclusion that the loss of motion in the right knee more nearly approximates the criteria for a rating in excess of 10 percent, even with consideration of 38 C.F.R. §§ 4.40 and 4.45. 

The Board has considered whether a separate rating is warranted for instability.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  However, as previously discussed, the medical evidence shows that the Veteran has not been found to have instability of the right knee.  In making this determination, the Board finds that since DC 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996). 

In VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005), General Counsel determined that separate disability ratings could be assigned under Diagnostic Codes 5260 and 5261 for disability of the same joint.  Here, the ranges of motion of the right knee do not meet the criteria for even a 0 percent rating under DCs 5260 and 5261, i.e., flexion limited to 30 degrees or extension limited to 15 degrees.  Separate ratings for limitation of knee motion are therefore not warranted.

Additionally, for the analysis of functional loss due to pain, supra, to assign two, separate compensable ratings based on painful motion under two separate diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14 (2014); VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116 .

The schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected right knee disability, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The evidence shows that the Veteran asserted that he stopped working in about 1999, due to seizures and low back symptoms.  See Social Security Administration decisions, dated between 2000 and 2003.  The Veteran's symptomatology has been discussed.  There is no evidence of additional hospitalization for right knee symptoms after January 2009.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

The Board acknowledges that the Veteran is competent to report symptoms of his right knee disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected right knee disability has been provided by medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the most  probative evidence of record, and therefore they are accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased rating is warranted. 

In reaching this decision, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Earlier Effective Date - TDIU

The Veteran asserts that he is entitled to an effective date prior to June 25, 2009 for an award of a total rating on the basis of individual unemployability due to service-connected disability (TDIU).  He argues that he could not work due to his service-connected seizure symptoms as of the date of service connection for that disability, i.e., October 22, 2000.  See Veteran's representative's letter, received in November 2013.  

In November 2012, the RO granted a TDIU, with an effective date of June 25, 2009.  The Veteran has appealed the issue of entitlement to an effective date prior to June 25, 2009 for TDIU.

The effective date provisions for awards of increased disability compensation include a general rule which is that an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The corresponding VA regulation expresses this rule as "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1). 

The law provides an exception to this general rule governing claims "for increase" which exception governs awards "of increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date as of which it is ascertainable that the increase occurred as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134- 135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998). 

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim (provided that the claim is received within one year after the increase)."  Id.  The Court further stated that the phrase "otherwise, date of receipt of claim" provides the applicable effective date when a factually ascertainable increase occurred more than one year prior to receipt of the claim for increased compensation.  Id.; see also VAOPGCPREC 12-98 at 2.  That is, because neither 38 U.S.C. § 5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) refer to the date of the claim as the effective date of an award of increased disability compensation, the effective date for increased disability compensation is the date on which the evidence establishes that a veteran's disability increased, if the claim is received within one year from such date.  The effective date of an increased rating would be the date of claim only if the claim is not received within the year following the increase in disability, as explained in Harper.  VAOPGCPREC 12-98 at 3. 

In addition, the Court has indicated that it is axiomatic that the fact that must be found in order for entitlement to an increase in disability compensation to arise, in other words, that the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521.

 A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

In May 2001, the RO denied a claim for service conection for a seizure disorder.  The Veteran appealed, and in July 2006, the Board granted service connection for  a seizure disorder.  That same month, the RO effectuated the Board's decision, and assigned a 20 percent rating.  The Veteran perfected an appeal as to the issue of entitlement to an initial evaluation.  However, in December 2007, he withdrew his claim.  38 C.F.R. § 20.204(b).  The RO's July 2006 decision therefore became final.  38 U.S.C.A. § 7105(c).  

In July 2008, the Veteran filed a claim for an increased rating, but he withdrew his claim in October 2008.  Once he withdrew his appeal, the claim ceased to exist.  See Hanson v. Brown, 9 Vet. App. 29, 31-32 (1996).  

In November 2012, the RO granted service connection for a major depressive disorder, evaluated as 70 percent disabling, with an effective date of June 25, 2009.  There was no appeal regarding an earlier effective date for service connection for major depressive disorder, and the RO's decision became final as to that issue.  38 U.S.C.A. § 7105(c).  It therefore is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A , 7104; Rudd v. Nicholson, 20 Vet. App. 296 (2006).  CUE in the RO's November 2012 decision has not been alleged as to that issue, and that decision is a legal bar to an effective date for service connection for major depressive disorder prior to June 25, 2009.  

For the period prior to June 25, 2009, service connection was in effect for a seizure disorder, evaluated as 20 percent disabling; chondromalacia of the right knee, evaluated as 10 percent disabling; residuals, metacarpal fracture, right ring fingers, evaluated as 0 percent disabling; residuals, non-displaced fracture, second metatarsal, right foot; evaluated as 0 percent disabling; and residual scar, laceration to left forearm, evaluated as 0 percent disabling.  The Veteran's combined rating was 30 percent.  He therefore did not meet the percentage requirements of 38 C.F.R. § 4.16(a) for TDIU.  

Therefore, the claim for an earlier effective date for a TDIU prior to June 25, 2009, must be considered under the criteria of 38 C.F.R. § 4.16(b) (2014). 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of the Compensation and Pension Service for consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who do not meet the percentage standards of 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2014). 

Ordinarily, VA's Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91 (1991), 57 Fed. Reg. 2317 (1992).  Factors such as employment history, as well as educational and vocational attainments, are for consideration. 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) than for purposes of a TDIU claim under 38 C.F.R. § 4.16.  While 38 C.F.R. § 3.321(b)(1) requires marked interference with employment, 38 C.F.R. § 4.16 requires evidence of unemployability.  Kellar v. Brown, 6 Vet. App. 157 (1994).

Although the Board is precluded from initially assigning an extraschedular rating, the Board may review the adjudication of an extraschedular rating once the Director of the Compensation and Pension Service determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423 (2009); Floyd v. Brown, 9 Vet. App. 88 (1996).

For the period prior to June 25, 2009, there is no competent opinion to show that the Veteran's service-connected disabilities rendered him unemployable.  In this regard, decisions of the Social Security Administration, dated between 2000 and 2003, showed that his disability claim had been denied; he was apparently in receipt of Supplemental Security Income for a period of time in 2001.  A February 2001 private evaluation, performed in association with the SSA's decision, shows that the examiner stated, "Due to the frequency of blackouts the patient will not be able to drive or return to work activities and is at risk for self injury." 

Between February and March of 2001, the Veteran was hospitalized at a VA facility for seizures, for about three days.

In July 2001, the RO granted a nonservice-connected pension, noting, in part, that the Veteran had been evaluated for a recurrence of fainting spells alternately diagnosed as syncope, or an unspecified seizure disorder, and that the Veteran reported a frequency of seizures of 2 or 3 times a month.  

A December 2004 VA examination report notes:

He states that he has not worked since 1999.  He was working in a government cemetery as a grave digger at that time.  The Veteran states that the decision not to return to work is primarily secondary to the chronic low back pain and the other medical problems and are not particularly due to the seizure disorder which according to him is currently under excellent control.  He reports no side effects on the current medications.

The report further shows that the examiner noted that the Veteran reported "excellent pharmacological control of these spells," and that he is seizure-free since the last six months and has remained seizure-free as long as he stays compliant with the antiepileptic medications.

VA progress notes include multiple neurological evaluations, which tend to contain diagnoses of complex partial seizure disorder with secondary generalization.  An October 2006 report notes that his seizures were "quite well-controlled."  These reports show that the Veteran was continually recommended not to drive, work from heights, or to operate heavy machinery.  See e.g., reports, dated in February and September of 2007, November 2008, and March 2009.  

The Board finds that a referral for a TDIU pursuant to 38 C.F.R. § 4.16(b) is not warranted.  The Board has considered the notation in the February 2001 private evaluation, that the Veteran will not be able to "drive or return to work activities," and that the RO considered the Veteran's seizures, in part, as a basis for his nonservice-connected pension.  However, overall, the Board finds that the aforementioned medical evidence shows that there was no unusual or exceptional disability pattern that would render the application of the regular rating criteria impractical, that the evidence does not show that the symptomatology associated with the Veteran's service-connected conditions is not wholly contemplated by the criteria utilized to assign the Veteran's current and past evaluations, and that a referral for an extraschedular rating is not warranted.  The evidence shows that the Veteran stated that his decision not to return to work was primarily secondary to chronic low back pain and the other medical problems and was "not particularly due to the seizure disorder which according to him is currently under excellent control."  
The Veteran reported "excellent pharmacological control of these spells," and that he had been seizure-free since the last six months and has remained seizure-free as long as he stays compliant with the antiepileptic medications.  Subsequently-dated VA progress notes show adjusted medication for his seizures, but do not show additional hospitalization, or contain any findings warranting a referral for a TDIU.  

In summary, prior to June 25, 2009, the Veteran was not shown to have met the requirements for a referral for a TDIU pursuant to 38 C.F.R. § 4.16(b), and the Board finds that prior to June 25, 2009, the preponderance of the evidence is against a referral for a TDIU on an extra-schedular basis.  As there is no other possible basis for an effective date for TDIU prior to June 25, 2009, the claim is denied.  

In reaching the decisions in Part I and II, the Board considered the benefit- of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claims, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

With regard to the claim for an earlier effective date for a TDIU, a VCAA notice need not be provided, where, as here, the claim involves an earlier effective date, because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in July and October of 2008, of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's available service treatment reports, as well as VA and non-VA medical records, and records from the Social Security Administration.  The Veteran has been afforded two examinations during the time period on appeal.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 
ORDER

A rating in excess of 10 percent for service-connected chondromalacia, right knee, is denied.

An effective date prior to June 25, 2009, for a TDIU is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


